Citation Nr: 0303427	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  99-14 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
including claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for duodenitis, 
including claimed as due to an undiagnosed illness.

3.  Entitlement to service connection for hiatal hernia, 
including claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services




ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran had active service from September 1973 to 
September 1977 and from February to July 1991, including 
service in the Southwest Asia theater of operations during 
the Persian Gulf War from April to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple decisions of the Department 
of Veterans Affairs (VA) Medical & Regional Office Center 
(M&ROC) in Togus, Maine.  In these rating actions, the M&ROC 
denied service connection for fibromyalgia/chronic fatigue 
syndrome/multiple chemical sensitivities (chronic fatigue 
syndrome); musculoskeletal pain of the wrists, shoulders, 
hips, neck and knees; upper gastrointestinal bleed with 
Mallory Weiss syndrome; duodenitis; hiatal hernia; a liver 
disorder, which the veteran claimed as an abnormal liver 
test; muscle weakness; weight loss; headaches; night sweats; 
burning eyes; depression; memory loss; a skin condition; a 
respiratory condition; sleep problems; a back condition; a 
compromised immune system; tremors; shaking due to chills; 
and difficulty walking.  The veteran asserted service 
connection for each of the disabilities on the basis that 
they were due to an undiagnosed illness.  In addition, the 
M&ROC denied entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU).  The veteran perfected timely appeals of 
these determinations to the Board.

During the course of this lengthy appeal, the M&ROC has 
granted several of the veteran's service connection claims.  
In addition, the RO established his entitlement to a TDIU, 
effective January 30, 1998.  Thus these claims are not before 
the Board.  In addition, when this matter was previously 
before the Board in January 2001, the Board granted service 
connection for numerous other conditions, and thus these 
issues are likewise no longer before the Board.  

When this matter was again before the Board in September 
2002, the Board adjudicated seven additional claims, and thus 
they too are no longer before the Board.  In that decision, 
however, the Board notified the veteran that it was 
undertaking additional development of his claims seeking 
service connection for duodenitis, hiatal hernia and skin 
disability, and that after giving notice and reviewing the 
veteran's response, the Board would prepare a separate 
decision addressing these issues.  In October 2002, the Board 
notified the veteran that it had received an addendum to the 
January 2002 VA examination report and that it intended to 
consider this new evidence in adjudicating his pending 
duodenitis, hiatal hernia and skin condition claims.  The 
Board provided him a copy of that addendum opinion and 
indicated that he was entitled to submit additional evidence 
or argument provided that he did so within 60 days of the 
date of that letter.  In response, in December 2002, the 
veteran filed additional evidence and argument in support of 
these claims, which the Board will consider in adjudicating 
this appeal.

In the September 2002 decision, the Board also notified the 
veteran that it was deferring action on his timely challenge 
to the propriety of the M&ROC's assignment of an initial 40 
percent evaluation for his service-connected chronic fatigue 
syndrome claim since June 22, 1994, insofar as it includes a 
six-month period in 1996; this claim will be addressed in the 
remand portion of this decision.

Finally, in December 2000, the Board granted the veteran's 
motion to have his case advanced on the Board's docket.  In 
addition, the Board reiterates that in a signed December 2000 
statement, the veteran withdrew his request for a Board 
hearing.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Resolving all reasonable doubt in the veteran's favor, 
the evidence shows that he has chronic and recurrent skin 
disability affecting his head and body that had its onset 
during service.

3.  Service connection has been granted for diverticulosis; 
the definition of this disability includes bowel disease, 
colitis, diarrhea, rectal bleeding and abdominal pain.

4.  The evidence shows that the veteran's hiatal hernia is 
not due to an undiagnosed illness and is not related to 
disease or injury in service.

5.  The evidence shows that the veteran's duodenitis is not 
due to an undiagnosed illness and is not related to disease 
or injury in service.


CONCLUSIONS OF LAW

1.  The veteran's chronic and recurrent skin disability 
affecting his head and body was incurred in service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.317 (2002).

2.  Hiatal hernia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2002).

3.  Duodenitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims of service connection for skin disability, 
duodenitis and hiatal hernia, and that the requirements of 
the VCAA have in effect been satisfied.

The veteran has been provided with numerous VA examinations 
to determine the nature and extent of his symptoms and/or 
disabilities, and in September 2002, the Board requested that 
the examiner who prepared the January 2002 VA examination 
report draft an addendum that specifically discussed the 
etiology and onset of these conditions, to specifically 
include whether any of the symptoms or disorders were related 
to an undiagnosed illness.  He and his representative have 
been provided with a statement of the case and supplemental 
statements of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claim, and 
essentially notify them of the evidence needed by the veteran 
to prevail on the claim.  In a February 2001 letter, the 
M&ROC notified the veteran of the evidence needed to 
substantiate his claims and offered to assist him in 
obtaining any relevant evidence.  This letter gave notice of 
what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  There is no identified evidence 
that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  Finally, in the January 2001 and September 
2002 decisions, the Board set forth in detail the law 
governing the adjudication of these claims.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without another remand of the case to the M&ROC or further 
Board development to provide additional assistance to the 
veteran as required by the VCAA, or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
any additional assistance would aid him in further 
substantiating his claims.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

II.  Background

As a preliminary matter, the Board reiterates that, during 
the prosecution of this appeal, the veteran was afforded 
numerous VA examinations.  In addition, he has submitted 
voluminous private medical statements, records and reports; 
lay statements of family, friends and service colleagues; and 
statements and written argument prepared by him and his 
accredited representative.  Although the Board has carefully 
reviewed each of the items discussed above, because it is 
clear that the veteran suffers from these symptoms and 
conditions, it will discuss only that evidence that relates 
to whether he has that symptom or condition due to disease or 
injury that took place during either the veteran's military 
service, to include due to undiagnosed illness, or to a 
service-connected disability.  See Gonzalez v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The service medical records from the veteran's initial period 
of active duty show that he was seen on several occasions for 
skin problems.  Further, the veteran's Report of Medical 
History at service separation, dated in June 1977, reflects 
that he complained of having skin diseases.  In filing claims 
for service connection for the conditions identified on the 
title page, however, the veteran specifically contended that 
service connection was warranted because they were related to 
his latter period of active duty during the Persian Gulf War.  
In this regard, the veteran's DD Form 214 for his latter 
period of service reflects that his military occupational 
specialty (MOS) was aircraft powerplant repairer.

A review of the post-service medical evidence discloses that, 
in February 1994, the veteran underwent a VA Gulf War 
Registry examination.  During the evaluation, the veteran 
reported suffering from chemical sensitivity, abdominal pain, 
as well as liver and stomach problems.  Liver function tests 
were within normal limits and the examiner diagnosed the 
veteran as having multiple chemical sensitivities and chronic 
hepatitis.

Thereafter, in June 1994, the veteran filed his initial 
claims of service connection for conditions that he alleged 
were due to undiagnosed illnesses related to his service in 
the Gulf.  In an effort to assist the veteran in the 
development of these claims, in September 1994 he was 
afforded a VA general medical examination.  During the 
evaluation, the veteran reported that he had a history of 
hepatitis that was discovered in early December 1991.  The 
veteran also complained that, since 1991, he had suffered 
from numerous gastrointestinal problems, including hiatal 
hernia.  The examination revealed no skin diseases or hernia.  
The relevant diagnoses were history of hepatitis, exact 
nature unknown; and "? Gulf War Syndrome suspected."

In addition, in records dated from July to August 1994, Dr. 
Eufronio G. Madezaro, one of the veteran's private treating 
physicians, indicated that the veteran was seen for 
complaints of "a multitude of symptoms."  The veteran 
indicated that he served in the Persian Gulf for 
approximately sixty days and that, during that time, he was 
exposed to plastic fumes, oil fires and insects; he also 
reported that he received vaccines.  The examination was 
negative for any scalp, mouth, throat, neck, or chest 
pathology; however, Dr. Maderazo noted that the veteran had 
warts on his back, a few folliculitis, and a minor, slightly 
discolored grayish lesion.  The diagnosis was chronic fatigue 
syndrome.

VA outpatient treatment records, dated from September 1994 to 
February 1995, show that the veteran was seen for skin 
problems.

In a February 1996 report, another of the veteran's private 
physicians, Dr. Francis J. Mirecki, indicated that the 
veteran reported being in good health prior to his Gulf 
service and that, since that time, he had suffered from, 
among other things, gastrointestinal problems.  

In May 1996, the veteran was afforded a VA general medical 
examination.  The examination revealed the presence of a 
macular papula rash on the veteran's chest, which he 
indicated was chronic and recurrent.

In August 1996, a VA physician conducted a comprehensive 
review of the veteran's medical records in light of his 
contention that he suffered from Gulf War Syndrome.  In this 
regard, the physician stated that, although Persian Gulf War 
syndrome was used as a term to represent a cluster of varied 
symptoms, there was no medical consensus that such a syndrome 
existed.  He further stated that there were no known cause or 
causes of the pathology.  The examiner noted that a review of 
the records revealed that the veteran had had a Persian Gulf 
War protocol examination in February 1994, during which time 
he reported having a sensitivity to chemicals and was 
diagnosed as having multiple chemical sensitivities.  He 
added that that entity is described as an acquired disorder 
characterized by recurrent symptoms referable to multiple 
organ systems that occurs in response to demonstrable 
exposures to many chemically unrelated compounds at doses far 
below those established in the general population to cause 
harmful effects.

The examiner also observed that the March 1993 records 
reflect that inflammation of the duodenum and a hiatal hernia 
were also noted.  He indicated, however, that these disorders 
were not "environmentally-related."  The pertinent 
diagnoses were upper gastrointestinal bleeding as a result of 
severe vomiting associated with gastrointestinal virus; and 
duodenitis, either viral or NSAID-induced.

In addition, in several reports, Dr. Edward B. Kitfield III, 
another of the veteran's private physicians, indicated that 
he had been treating the veteran since early 1997.  Dr. 
Kitfield reported that the veteran's overall physical decline 
was apparently related to his exposure to multiple chemicals 
during the Persian Gulf War and diagnosed him as having Gulf 
War Syndrome.

In June 1999, the M&ROC received voluminous Social Security 
Administration (SSA) records, together with a copy of SSA's 
decision awarding the veteran disability benefits from that 
agency.  These records show that, in April 1999, the SSA 
determined that the veteran was entitled to these benefits 
because he suffered from numerous disabilities, including 
many of those for which service connection has been 
established.

In September 1999, the veteran was afforded another VA Gulf 
War examination.  At the outset of his report, the examiner 
indicated that he had reviewed the claims folder in detail 
and discussed his review of the veteran's pertinent medical 
history.  During the examination, the veteran complained of 
suffering from recurrent skin problems since his service in 
the Gulf.  Subsequent to his physical examination of the 
veteran, the examiner diagnosed him as having a very mild 
perifolliculitis, which he opined, was not related to his 
exposure to hazardous chemicals in the Persian Gulf.

In addition, a February 2000 systemic illness questionnaire 
completed by the veteran shows that he identified numerous 
symptoms and characterized their degree of severity.

Also of record is a February 2000 report, which was prepared 
by another of the veteran's private physicians, Dr. Meryl 
Nass.  At the outset of her report, Dr. Nass observed that 
the veteran had served for approximately two months in a 
helicopter aviation support position in the Persian Gulf.  In 
addition, she reported that he was provided no protective 
gear and that the helicopters were presumably exposed to 
noxious chemical substances.  Dr. Nass further cited 
Styrofoam and shrink wrap.  She also reported that the 
veteran's environmental exposures included tent heaters, oil 
fire smoke, the pyridostigmine bromide (PB) tablets that he 
took, as well as the approximately twenty different 
immunizations that he received at Fort Devens, Massachusetts.  
In addition, Dr. Nass noted that the veteran reported having 
various gastrointestinal problems.

After discussing her review of the veteran's medical records, 
Dr. Nass reported that they revealed that the veteran had "a 
classic symptom pattern for Gulf War Illness.  She added that 
the veteran also had fairly classic symptoms of autonomic 
dysfunction, with problems including intestinal motility.  
Further, Dr. Nass stated that the veteran also exhibited 
symptoms of multiple chemical sensitivities, which she 
reported are found in approximately one-third of veterans 
that have been diagnosed as having Gulf War Illness.  

In addition, in an April 2000 VA outpatient treatment entry, 
a VA physician in the gastroenterology clinic indicated that 
there was strong evidence that the veteran developed 
diverticular disease of the colon during or as a consequence 
of his latter period of military service.  

Thereafter, at the outset of her June 2000 report, Dr. Nass 
indicated that she had treated the veteran since February 
2000 and indicated that he suffered from "a very classic 
case of Gulf War Illness" that met the Keiji Fukuda/Centers 
For Disease Control and Prevention (CDC) definition of Gulf 
War Illness.  In addition, Dr. Nass stated that the veteran 
had numerous exposures in the Gulf that may have contributed 
to his illness, which she identified as shrink wrap for 
helicopters with the use of a propane gun, tent heaters, oil-
fired smoke, PB tablets and approximately twenty immunization 
injections.  

With regard to her professional credentials, Dr. Nass stated 
that she had testified before several committees in the House 
of Representatives regarding Gulf War Illness and Anthrax 
vaccine, as well as before the Institute of Medicine 
Committee on Gulf War exposure.  She added that she had a 
number of patients who suffered from Gulf War Illness and 
that she was thus very familiar with the syndrome.

Further, in a September 2000 report prepared by Dr. Nass, 
stated that Dr. Keiji Fukuda of the CDC noted most of the 
veteran's symptoms were in the definition of Gulf War Illness 
that was published in September 1998.  In addition, she 
reported that rashes were common in this syndrome.

In numerous lay statements submitted by friends, family and 
former service colleagues, the affirmants reported that, 
prior to his service in the Gulf, the veteran was "the 
picture of health and vitality."  The affirmants each 
indicated that, since his return, the veteran was a "totally 
different person."  They reported that there was a marked 
change in the veteran's energy.  In addition, the affirmants 
indicated that his health had greatly deteriorated, that he 
was lethargic, constantly in pain and discomfort, and unable 
to do even routine physical activities or work and care for 
his family; one former service colleague stated he had the 
physical limitations of an 85-year-old.

In addition, in various statements, the veteran argued that 
each of his conditions were related to chemicals, oil fires 
and other environmental factors to which he was exposed 
during his service in the Gulf.  Indeed, he contended that 
they were manifestations of Gulf War Syndrome.  The veteran 
also took issue with the notion that there was no such entity 
as Gulf War Syndrome.

As noted in the introduction, in January 2001, the Board 
remanded these claims for further development, which included 
associating outstanding medical and SSA records and reports 
with the claims folder and affording the veteran VA 
examinations to determine the nature and likely etiology of 
numerous symptoms and/or conditions, including duodenitis, 
hiatal hernia, and skin problems.

In compliance with the Board's remand instructions, in 
January 2002, the veteran was afforded a comprehensive VA 
examination.  At the outset of his report, the examiner noted 
that he had reviewed the veteran's voluminous medical records 
and discussed in detail several of his conditions.  With 
respect to the veteran's claim regarding service connection 
for a gastrointestinal condition, the examiner noted that in 
1993 he had upper gastrointestinal bleed and at the time was 
found to have a Mallory Weiss tear; he was also definitively 
diagnosed as having hiatal hernia.  The examiner reported 
that the hiatal hernia diagnosis was well documented over the 
years and that the record showed that he suffered from chest 
pain, reflux symptoms and nausea.  The examination revealed 
that an H. pylori test was negative and he opined that the 
cause of the veteran's upper gastrointestinal bleed was 
hiatal hernia and stress.

During the examination, the veteran also reported initially 
having skin problems during his period of service in the 
1970s and stated that they had been chronic and recurrent 
since that time.  The examiner reported that there was no 
evidence of a rash at the time of the examination and noted 
the skin findings contained in the September 1999 VA Gulf War 
examination report, which shows that the veteran was 
diagnosed as having a mild perifolliculitis that was probably 
not related to his exposure to hazardous materials while 
serving in the Gulf; however, the examiner declined to 
indicate whether he agreed with the September 1999 examiner's 
assessment as well as whether the veteran's current skin 
condition was related to his complaints and treatment noted 
during service.

As noted above, in September 2002, the Board determined that 
further development was required before his skin disability, 
duodenitis and hiatal hernia claims could be considered.  As 
such the Board requested that the examiner who conducted the 
January 2002 VA examination prepare an addendum to the 
January 2002 VA examination report that addresses whether it 
was at least as likely as not that the veteran had a skin 
disorder, duodenitis or hiatal hernia, and if so, whether 
that disability was due to an undiagnosed illness or was 
otherwise related to his military service.  With regard to 
his skin condition, the Board instructed the examiner to 
comment on the complaints and treatment noted during the 
veteran's initial period of service in the 1970s, as well as 
the diagnoses rendered during the appellate period.  

Consistent with the Board's development request, in an 
October 2002 addendum to the January 2002 VA examination 
report, the January 2002 examiner responded that a review of 
the recent medical evidence showed that the veteran did not 
have a chronic skin condition.  With respect to his hiatal 
hernia, the examiner explained that it was a defect and was 
not related to the veteran's period of military service; in 
offering this opinion, he specifically ruled out any 
relationship between this disorder and undiagnosed illness.  
Finally, the examiner indicated that his duodenitis was also 
not related to his military service, and was not due to 
undiagnosed illness.

As noted in the introduction, in December 2002, the veteran 
submitted evidence and argument in response to the October 
2002 addenda.  Among the items he filed were duplicate 
medical reports, including the April 2002 outpatient 
assessment in which the VA physician opined that there was 
strong evidence linking the veteran's diverticular disease of 
the colon to service.  He also submitted a December 2002 
report that was prepared by Dr. Kitfield.  In the report, Dr. 
Kitfield reiterated that that veteran continued to suffer 
from a constellation of symptoms since returning from the 
Gulf War, including "off and on recurrent crops of red, 
raised lesions on his scalp and body"; Dr. Kitfield opined 
that it was more likely than not associated with his Gulf War 
service.  In addition, Dr. Kitfield noted several other 
symptoms and conditions from which the veteran suffered but 
they are not pertinent to this appeal.

III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006; and which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, the following:  
(1) fatigue; (2) signs or symptoms involving skin; (3) 
headache; (4) muscle pain; (5) joint pain; (6) neurologic 
signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper 
or lower); (9) sleep disturbances; (10) gastrointestinal 
signs or symptoms; (11) cardiovascular signs or symptoms; 
(12) abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

Compensation shall not be paid under this section if:  (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  
38 C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).  

VA does not generally grant service connection for symptoms 
alone, without an identified basis for those symptoms.  For 
example, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  
The notable exception to this rule is 38 C.F.R. § 3.317, 
which permits, in some circumstances, service connection of 
signs or symptoms that are objective indications of chronic 
disability, even though such disability is due to undiagnosed 
illness.

What is important is whether a symptom is a manifestation of 
a syndrome that (1) is a clinical diagnosis accepted by VA, 
and (2) is shown by the evidence to be the result of service.  
If so, service connection may be granted under 38 C.F.R. 
§ 3.303(d).  If not, service connection must be considered 
under 38 C.F.R. § 3.317.  In the latter case, service 
connection may not be granted if the symptom is a 
manifestation of a disability attributable to a "known 
clinical diagnosis."  Thus, if a symptom is a manifestation 
of chronic fatigue syndrome, service connection may not be 
granted under § 3.317.  However, service connection may still 
be granted under § 3.303(d) if the Sanchez-Benitez rule is 
not violated.

A.  Skin disability

Following a careful review of the record, and resolving all 
reasonable doubt in the veteran's favor, the Board concludes 
that service connection is warranted for chronic skin 
disorder affecting head and body.  In reaching this 
determination, the Board notes that the veteran was seen for 
skin problems during his initial period of service, and 
indeed, at separation in June 1977, he complained of skin 
diseases.  In addition, in his 1994 treatment records, Dr. 
Madezaro indicated that the veteran had warts on his back, a 
few folliculitis, and a minor, slightly discolored gray 
lesion.  Moreover, these findings are consistent with those 
noted in VA outpatient treatment records dated in 1994 and 
1995, which reflect that the veteran was seen for skin 
problems.  

Further, the Board points out that the May 1996 VA general 
medical examination report states that the veteran presented 
with a macular, papular rash on his chest that he reported 
was chronic and recurrent.  In addition, during the September 
1999 VA Gulf War examination, the veteran again complained of 
having chronic and recurrent skin problems, and the examiner 
diagnosed him as having a very mild perifolliculitis, which 
he opined was not related to his Gulf War service.  With 
respect to the etiology of this condition, however, the Board 
observes that in September 2000 report, Dr. Nass reported 
that rashes were a common symptom of Gulf War illness.  
Finally, although skin problems were not noted at the time of 
the January 2002 VA examination, in a December 2002 report, 
Dr. Kitfield reported that the veteran had "off and on 
recurrent crops of red, raised lesions on his scalp and 
body," which he opined was more likely than not associated 
with his Gulf War service.

Accordingly, regardless of the etiology of the veteran's skin 
condition, the evidence shows that since his initial period 
of service, he has had chronic and recurrent skin problems 
affecting head and body, which have been variously diagnosed.  
Moreover, as a lay person, the veteran is competent to 
describe symptoms, such as skin problems, which he is 
competent to observe.  See Charles v. Principi, 16 Vet. App. 
at 374.  Further, the United States Court of Appeals for 
Veterans Claims (Court) has taken judicial notice that skin 
disabilities, by their nature, are generally chronic and 
recurrent.  See Ardison v. Brown, 6 Vet. App. 405 (1994).  As 
such, service connection is warranted.

As a final point, the Board notes that because service 
connection is being granted on a direct basis, an analysis of 
whether the provisions of 38 C.F.R. § 3.317 provide a basis 
for a grant of service connection is unnecessary.

B.  Hiatal hernia and duodenitis

The medical evidence indicates that the veteran clearly 
suffers from both hiatal hernia and duodenitis.  As such, the 
resolution of these claims turns on whether either condition 
is related to the veteran's military service, to specifically 
include as secondary to undiagnosed illness.

As a preliminary matter, the Board reiterates that, as noted 
in the September 2002 decision, in May 2000, the M&ROC 
granted service connection for diverticulosis, effective June 
22, 1994.  In doing so, the M&ROC explained that that 
determination constituted a grant of service connection for 
the veteran's lower gastrointestinal problems, which 
specifically include bowel disease, colitis, diarrhea, rectal 
bleeding and abdominal pain.  As such, this question has been 
resolved, and in this appeal, the veteran now seeks service 
connection for hiatal hernia and duodenitis, which are 
conditions of the upper gastrointestinal tract.  In this 
regard, the Board notes that the veteran's recent 
resubmission of the April 2000 opinion of a VA physician 
linking his diverticulosis to service simply confirms the 
basis upon which service connection for that disability was 
established, but does not support service connection for 
either hiatal hernia or duodenitis.

A review of the medical evidence shows that in an August 1996 
report, the VA physician who conducted a comprehensive review 
of the veteran's claims folder observed that he was shown to 
have inflammation in the duodenum and hiatal hernia.  In 
addition, he opined that neither of these conditions was due 
to undiagnosed illness.  Consistent with that impression, the 
examiner who performed the January 2002 VA examination and 
who drafted the October 2002 addendum noted these diagnoses 
and indicated that the veteran's upper gastrointestinal bleed 
was due to his hiatal hernia, a condition that he had been 
"definitively diagnosed" as having.

In the October 2002 addendum, that examiner explained that 
the veteran's hiatal hernia was a defect and was not related 
to his military service; in offering this opinion, he 
specifically ruled out any relationship between this disorder 
and undiagnosed illness.  Further, the examiner indicated 
that his duodenitis was also not related to his military 
service, to specifically include as not due to undiagnosed 
illness.  Moreover, in his December 2002 report, Dr. Kitfield 
did not challenge the January 2002 VA examiner's assessments.

In light of the foregoing, and because there is no medical 
evidence of record relating either the veteran's current 
hiatal hernia or duodenitis to service, service connection 
for each of these disabilities must be denied.  In this 
regard, the Board notes that because his upper 
gastrointestinal tract problems have specifically been 
related to diagnosed conditions, i.e., hiatal hernia and 
duodenitis, service connection on the basis that the disorder 
is secondary to undiagnosed illness is not available.  
38 C.F.R. § 3.317.

In reaching these conclusions, the Board notes that, as a lay 
person, although the veteran is competent to observe his skin 
symptoms, see Charles, he is not competent to establish a 
medical diagnosis or show a medical etiology of his upper 
gastrointestinal problems merely by his own assertions; such 
matters require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions; see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Because the veteran is not professionally qualified 
to offer a diagnosis or suggest a possible medical etiology 
for his upper gastrointestinal problems, there is no basis 
upon which to establish service connection for either hiatal 
hernia or duodenitis.


ORDER

Service connection for skin disability affecting the head and 
body, variously diagnosed, is granted.

Service connection for hiatal hernia is denied.

Service connection for duodenitis is denied.


REMAND

In a January 2001 rating decision implementing the Board's 
grant of service connection for chronic fatigue syndrome, the 
RO assigned a 40 percent rating for this condition, effective 
June 22, 1994.  In March 2001, the veteran challenged the 
propriety of the M&ROC's assignment of an initial 40 percent 
evaluation for his service-connected chronic fatigue syndrome 
since June 22, 1994, insofar as it includes a six-month 
period in 1996.  The Board accepts the March 2001 statement 
as a Notice of Disagreement (NOD) pursuant to 38 C.F.R. 
§ 20.201 (2002); however, the M&ROC has not issued him a 
Statement of the Case (SOC) with respect to this claim.  
Under these circumstances, the Board must remand this issue 
to the M&ROC for the issuance of a Statement of the Case 
(SOC).  See Manlincon v. West, 12 Vet. App. at 240-41; 
Holland v. Gober, 10 Vet. App. 433, 436 (1997).

In light of the foregoing, the Board is REMANDING this case 
for the following:

The M&ROC must issue the veteran an SOC 
with respect to the propriety of the 
assignment of an initial 40 percent 
evaluation for his service-connected 
chronic fatigue syndrome claim, effective 
June 22, 1994, insofar as it includes a 
six-month period in 1996, to include 
notification of the need to timely file a 
Substantive Appeal to perfect his appeals 
on these issues.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



